Filed 10/1/20 San Vicente Investment, LP v. Trammell Crow Santa Monica
Development, LLC CA2/1
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE

 SAN VICENTE INVESTMENT, LP,                                            B296147

           Plaintiff and Appellant,                                     (Los Angeles County
                                                                        Super. Ct. No. SC120042)
           v.

 TRAMMELL CROW SANTA
 MONICA DEVELOPMENT, LLC,
 et al.,

           Defendants and Respondents.



     APPEAL from order of the Superior Court of Los Angeles
County, Mark A. Young, Judge. Affirmed.
                  ___________________________

      Vivoli Saccuzzo, Michael W. Vivoli and Jason P. Saccuzzo for
Plaintiff and Appellant.
      Glaser Weil Fink Howard Avchen & Shapiro, Garland A.
Kelley, Amin Al-Sarraf, and Elizabeth G. Chilton, for Defendants
and Respondents.
                   ____________________________
       Plaintiff San Vicente Investment, LP (San Vicente) challenges
an award of over $2 million in attorney fees to defendants Trammell
Crow Santa Monica Development, LLC, 301 Ocean Development,
LLC, Trammell Crow Company, and Trammell Crow Acquisitions
I-II, Inc. (collectively, Trammell), following a judgment in
Trammell’s favor. San Vicente argues that the lower court’s
award of attorney fees reflects an abuse of discretion, because
(1) Trammell did not provide a sufficient evidentiary basis for its
fee motion, and (2) the amount the court ultimately awarded was
“facially unreasonable.” (Boldface and capitalization omitted.) We
disagree on both points.
       The court was acting well within its discretion in granting
fees based on the court’s review of the record and independent
understanding of what constitutes reasonable attorney fees, as
supplemented by the attorney declaration Trammell provided.
Nor has San Vicente identified any basis on which we could
conclude the fee amount awarded was so “manifestly excessive in
the circumstances” that the court abused its discretion in deeming
it to be reasonable. (Children’s Hospital & Medical Center v. Bonta
(2002) 97 Cal. App. 4th 740, 782 (Bonta).) Accordingly, we affirm.

       FACTUAL AND PROCEDURAL BACKGROUND
      A.     The Litigation Below
      The facts leading to San Vicente’s lawsuit are fairly
straightforward. As summarized by this court in an unpublished
opinion deciding a separate appeal from the underlying judgment:1



      1 On our own motion, we take judicial notice of the record
in that case, San Vicente Investment, LP v. Trammell Crow
Santa Monica Development, LLC (May 28, 2020, B291720)
[nonpub. opn.] (San Vicente I). (See Evid. Code, § 452, subd. (d).)



                                  2
       “In the go-go days of 2007, San Vicente . . . and Trammell
Crow Santa Monica Development, LLC (TCSMD) formed a
limited liability company named 301 Ocean Development, LLC
(the Company) to redevelop a coastal property in Santa Monica.
Although redevelopment efforts were pursued once the Great
Recession hit, the permits necessary to break ground were never
issued and construction never commenced. In 2013, TCSMD
(who was the Company’s managing member) ended up selling
the property to a third party. [¶] [San Vicente] then filed a lawsuit
against TCSMD . . . alleging causes of action including breach
of contract, breach of fiduciary duty, and fraud. [San Vicente]
claimed TCSMD reneged on its obligation to obtain the final
building permits for the project, failed to make a required capital
contribution to the Company (which if made would have been
distributed to [San Vicente]), improperly took out a loan secured
by the property, and wrongfully sold the undeveloped property
‘to cover its tracks and make a fast get away.’ [¶] TCSMD
asserted that it complied with its obligations, and expended close
to $11 million of its own money in efforts to develop the property.
When the process became prohibitively expensive, and the project’s
viability uncertain due to the significant downturn in the real
estate market, TCSMD exercised its right as managing member for
the Company to call it quits, and put the property on the market.”
(San Vicente I, supra, B291720, p. 2.)
       The parties litigated San Vicente’s claims for over five years.
The litigation involved, inter alia, two rounds of demurrers, a
protracted discovery dispute, efforts by San Vicente to reopen
discovery once concluded, and two rounds of largely successful
motions for summary adjudication by Trammell. (San Vicente I,
supra, B291720, p. 12.) From 2015 until early 2018, San Vicente
tried through various means to convince the court to change the




                                  3
summary adjudication rulings. These efforts continued through
the final status conference in February 2018 (id. at p. 13), and
included, inter alia: motions for reconsideration of various aspects
of the summary adjudication rulings and related evidentiary
rulings (see, e.g., id. at p. 13, fn. 4), supplemental briefing and
multiple hearings on the court’s authority to reconsider those
rulings, motions and supplemental briefing seeking discovery
related to issues summarily adjudicated, oppositions to Trammell’s
motion in limine based on the summary adjudication rulings,
and efforts to amend the complaint three weeks before trial.
(Id. at p. 13 & fn. 4.) San Vicente was ultimately unsuccessful
in reviving the issues removed from the case via summary
adjudication, such that only one issue remained to be tried: the
contours of San Vicente’s right of first refusal, based on which
San Vicente asserted breach of contract, breach of fiduciary duty,
fraud, and declaratory relief causes of action. (Id. at pp. 13–14.)
The court began a limited bench trial on this issue. After
the parties submitted written opening statements, however,
San Vicente struck the only allegations creating a triable issue of
fact, resulting in a nonsuit that disposed of the remainder of the
case. (Id. at pp. 14–15.) The court entered judgment in Trammell’s
favor on June 11, 2018. San Vicente appealed the judgment,
attacking specifically the court’s summary adjudication and related
motion rulings. This court found no error and affirmed. (Id. at
pp. 2, 17–31.)

      B.    Trammell’s Motion for Attorney Fees
       Trammell timely moved for attorney fees and costs, citing
Civil Code section 1717 and the attorney fees provision in the
parties’ agreement, which entitles the “prevailing party” in a
“legal action to enforce . . . rights under [the] [a]greement” “to
recover from the losing party its reasonable attorneys’ fees and



                                  4
costs[,] in addition to any other relief to which [the prevailing party]
is entitled.” Trammell sought a total of $2,349,378.93 ($114,771.72
in costs, which are not at issue on appeal, and $2,234,607.21
in attorney fees). Trammell supported its motion with a 22-page
declaration of Amin Al-Sarraf, an attorney at Glaser Weil Fink
Howard Avchen & Shapiro LLP (Glaser), the law firm representing
Trammell in the litigation with San Vicente. Al-Sarraf was the lead
associate2 on the matter from October 2013 until January 2015, at
which time he left Glaser for approximately three years, returning
in January 2018 and resuming his role as the lead associate on the
case.
       Al-Sarraf’s declaration identified each Glaser timekeeper—
that is, each attorney, paralegal, or litigation support staff member
who worked on the case—and listed their qualifications. It further
provided the billing rate for each timekeeper for each year of the
litigation, and attested to the reasonableness of those rates based
on Benchmark Litigation and the National Law Journal surveys
of billing rates charged by firms similar to Glaser in size and
reputation.
       Al-Sarraf declared that he was familiar with Glaser’s
time-keeping and billing procedures, and that he had “reviewed
the bills and invoices containing the individual entries for
work performed by each attorney . . . [b]ased upon . . . [which
he provided] a summary of the work performed by individual
attorneys, paralegals and staff . . . from 2013 to 2018” on the
San Vicente matter. Al-Sarraf ’s declaration presents this summary
in the form of seven charts, one for each of seven identified phases
of the litigation (for example, the “written and document discovery”


      2 Al-Sarafwas a senior associate at Glaser at the time of his
declaration, and is now a partner there.



                                   5
phase and the “mediation [and] settlement” phase). (Boldface,
underlining and capitalization omitted.) Each chart lists the total
hours spent and the total fees billed by each Glaser timekeeper
for the applicable phase of litigation. The charts identify several
tasks included in each phase (for example, “[p]repare and file
answer to second amended complaint,” “[l]egal research for reply
regarding demurrer,” and “[o]ppose . . . ex parte application
regarding discovery cut-off ”), but do not break down the number
of hours billed to perform any specific tasks.

      C.    The Court’s Ruling Awarding Attorney Fees
       In a written tentative ruling on the fee motion, the court did
not take issue with the number of hours for which Trammell was
requesting fees, noting instead that Trammell was “not unjustified
in seeking a large fee award,” given “that this matter involved
intense law and motion practice, and lasted over five years.” The
court disagreed, however, with Trammell’s request for certain fees
paid to indemnify a third party and with the billing rates for certain
Glaser timekeepers. The court gave Trammell the option of filing
a supplemental declaration omitting the indemnification-related
fees and using reduced rates specified by the court to recalculate
the fee request. Trammell ultimately did so. Following a hearing
on the motion, the court granted Trammell’s motion and awarded
$2,135,688.75 in attorney fees, the reduced amount reflected in
the supplemental declaration, in addition to $114,771.72 in costs,
for a total of $2,250,460.47.
       The judicial officer presiding over the fee motion proceedings
(the Honorable Judge Mark A. Young) had not been involved in
the litigation before that point. Judge Young noted at the hearing,
however, that in addition to reviewing the Al-Saraff declaration,
he had “go[ne] through the file, both online and the physical file,




                                  6
and . . . look[ed] at the amount of filings; the quality [and] the
quantity of work that was prepared.”

                     STANDARD OF REVIEW
       The legal basis for an award of attorney fees is reviewed
de novo (see Mountain Air Enterprises, LLC v. Sundowner Towers,
LLC (2017) 3 Cal. 5th 744, 751), but the parties do not dispute
that such a basis exists here. As to the amount of a fee award,
we review for an abuse of discretion. (PLCM Group, Inc. v. Drexler
(2000) 22 Cal. 4th 1084, 1095, quoting Serrano v. Priest (1977)
20 Cal. 3d 25, 45; see Mountain Air Enterprises, LLC v. Sundowner
Towers, LLC, supra, 3 Cal.5th at p. 751.) In reviewing for an abuse
of discretion, we may not reverse a trial court’s award “ ‘ “merely
because reasonable people might disagree.” ’ ” (Maughan v.
Google Technology, Inc. (2006) 143 Cal. App. 4th 1242, 1249–1250.)
In addition, an attorney fees award will not be set aside as
unreasonable “absent a showing that it is manifestly excessive in
the circumstances.” (Bonta, supra, 97 Cal.App.4th at p. 782.)

                            DISCUSSION
      San Vicente argues that the trial court order granting
Trammell’s request for attorney fees reflected an abuse of discretion
for two reasons: (1) Trammell failed to support its fee request
with admissible evidence regarding the amount of fees sought;
and (2) the amount of fees awarded was unreasonable on its face.
Neither presents a basis on which we could conclude the trial court
abused its broad discretion in determining reasonable attorney fees.

      A.    Support for Fee Award
      California law applies to the San Vicente’s argument
regarding the evidentiary support for Trammell’s motion, and
neither party argues otherwise. (See Sadberry v. Griffiths (1961)




                                   7
191 Cal. App. 2d 610, 614 [the forum’s law applies to evidentiary
issues, including admissibility and evidentiary presumptions,
despite choice of law provision].) Under California law, an attorney
declaration may suffice to support a request for attorney fees, and
detailed billing or timekeeping records are not necessary. (See,
e.g., Raining Data Corp. v. Barrenechea (2009) 175 Cal. App. 4th
1363, 1375.) San Vicente argues the Al-Saraff declaration was
nevertheless an insufficient basis on which to award the attorney
fees sought, because Al-Saraff was not an attorney at Glaser for
three years of the litigation, such that his testimony regarding
work performed by Glaser attorneys during those years lacks
foundation and is inadmissible hearsay.
       We need not determine whether the Al-Saraff declaration
is inadmissible hearsay in whole or in part, however, because
“for the purpose of fixing attorney’s fees,” the court “is not bound
by technical rules of evidence, since it is not trying an issue in
the case and is merely seeking information upon which to base
its order.” (Frank v. Frank (1963) 213 Cal. App. 2d 135, 138;
Rose v. Rose (1895) 109 Cal. 544, 546 (Rose) [same]; see Padilla v.
McClellan (2001) 93 Cal. App. 4th 1100, 1106–1107 [“courts
determine the reasonableness of attorney fees every day by ruling
on motions,” based on “declarations only, not live testimony” in
“hearings [that] are usually short” and “[t]rial courts are afforded
wide discretion to determine the amount of attorney fees within
that framework”].)
       Moreover, “courts have long held that affidavits on
information and belief may be sufficient in a variety of contexts
where the facts would otherwise be difficult or impossible
to establish.” (City of Santa Cruz v. Municipal Court (1989)
49 Cal. 3d 74, 87.) Such is the case with attorney fee awards.
Were the technical rules of evidence to apply in full force, a fee




                                 8
motion could potentially require countless declarations of attorneys
and paralegals attesting to the work they personally performed
on a matter, or reams of bills accompanied by authenticating
testimony. Thus, in considering motions for attorney fees, courts
have accepted supporting attorney declarations that attest, based
on the attorney’s review of billing records, to work performed by
others. (See, e.g., Chavez v. Netflix, Inc. (2008) 162 Cal. App. 4th
43, 63–64 [affirming fees awarded on basis of a single declaration
from counsel describing work done by two partners]; Margolin v.
Regional Planning Com. (1982) 134 Cal. App. 3d 999, 1007 [work of
one attorney was described in another attorney’s declaration and
“[a]lthough no time records were kept for . . . [the second attorney’s]
work,” the time “seem[ed] reasonable and the court accept[ed] it”
as a basis for fee award].) Indeed, attorney declarations providing
a “categorical breakout of time expended by each attorney and
paralegal . . . has been specifically lauded . . . as ‘an especially
helpful compromise between reporting hours in the aggregate
(which is easy to review, but lacks informative detail) and
generating a complete line-by-line billing report (which offers
great detail, but tends to obscure the forest for the trees).’ ” (Syers
Properties III, Inc. v. Rankin (2014) 226 Cal. App. 4th 691, 700
(Syers), quoting In re HPL Technologies, Inc. Securities Litigation
(N.D.Cal. 2005) 366 F. Supp. 2d 912, 920.)
       San Vicente argues that cases in which courts have accepted
such attorney declarations are distinguishable, because the
declaring attorneys in those cases, unlike Al-Saraff, were employed
by the relevant firm without interruption while the legal work
at issue was being performed.3 But the court here did not rely

      3 The only other cases San Vicente cites for the proposition
that admissible evidence is required to support a fee motion
do not even mention admissible evidence. Rather, the portions of



                                   9
solely on the Al-Saraff declaration in granting Trammell’s fee
motion. The court also relied on its own review of the file. In some
instances, “[a] trial court may award fees solely on the basis of the
experience and knowledge of the trial judge.” (East West Bank v.
Rio School Dist. (2015) 235 Cal. App. 4th 742, 750 (East West Bank);
Fed-Mart Corp. v. Pell Enterprises, Inc. (1980) 111 Cal. App. 3d 215,
227 [“[a]n award for attorney fees may be made in some instances
solely on the basis of the experience and knowledge of the trial
judge without the need to consider any evidence”]; Clejan v.
Reisman (1970) 5 Cal. App. 3d 224, 241 (Clejan) [“the knowledge
and experience of the trial judge” may be “sufficient” to support the
reasonable value of attorney services that are the subject of a fee
request].) The trial court’s review of the record may provide a basis
even if, as here, the judicial officer who decided the fee motion
lacked percipient knowledge of the attorneys’ work throughout the
entire litigation. Such a judicial officer could properly draw on his
broader experience, not just percipient knowledge of a particular
case, to inform an analysis of what constitutes a reasonable rate or
a reasonable number of hours for a particular task. (See Bernardi
v. County of Monterey (2008) 167 Cal. App. 4th 1379, 1398 [“ ‘trial
court could make its own evaluation of the reasonable worth of
the work done in light of the nature of the case’ ”], quoting Weber v.
Langholz (1995) 39 Cal. App. 4th 1578, 1587; see also East West


these cases to which San Vicente cites reflect the uncontroversial
point that a party seeking fees bears the burden of establishing
the reasonableness of those fees (see Roth v. Plikaytis (2017)
15 Cal. App. 5th 283, 290; Levy v. Toyota Motor Sales, U.S.A.,
Inc. (1992) 4 Cal. App. 4th 807, 816), and that the court has
discretion to determine what documentation meets this burden.
(See Christian Research Institute v. Alnor (2008) 165 Cal. App. 4th
1315, 1320–1321 (Christian Research Institute).)



                                  10
Bank, supra, 235 Cal.App.4th at p. 750 [“[t]hat some proceedings
occurred prior to the assignment of the action to the trial court,
does not prevent the court from estimating fees based on the
record”].) For example, in East West Bank, the party seeking
attorney fees “did not submit itemized time records, estimates
of time spent on discrete tasks, billings submitted to the client
or records of payments made for work done. Instead, counsel
submitted estimates of time spent prepared years after the work
was performed.” (East West Bank, supra, at p. 750.) The court
“[q]uestion[ed] counsel’s estimates” of time spent and “undertook
its own analysis of the evidence and the record,” and “made its
own determination of fees based on its analysis and the record.”
(Ibid.) The party challenging the fee award on appeal argued
that the court lacked a sufficient foundation for such an analysis,
in part because the judicial officer deciding the motion had not
presided over several years of the 10-year litigation, and thus had
no percipient knowledge of much of the proceedings. (Ibid.) The
Court of Appeal rejected this argument, explaining: “A trial court
may award fees solely on the basis of the experience and knowledge
of the trial judge. [Citation.] That some proceedings occurred prior
to the assignment of the action to the trial court, does not prevent
the court from estimating fees based on the record.” (Ibid.)
       Thus, the trial court in East West Bank did not have any
timesheets or billing records (as was the case here); instead, it
had an attorney declaration it deemed insufficient to support a
fee award (as San Vicente argues is the case with the attorney
declaration here). As did the trial court here, the trial court in East
West Bank conducted its own review of the record, based on which it
calculated a reasonable fee amount, including fees resulting from
years’ worth of proceedings over which the judicial officer deciding




                                  11
the fee motion had not presided. East West Bank concluded this
was not an abuse of discretion; we reach the same conclusion here.
      San Vicente notes that Trammell chose not to offer other—
and, according to San Vicente, more reliable—support for its
fee motion, such as declarations of the attorneys performing the
majority of the work in the case, a declaration of a supervising
partner, or the five years of billing records on which Al-Saraff
based his declaration. Certainly, Trammell could have done so,
and this may have constituted stronger support for the fee request.
But the Al-Saraff declaration provided, if nothing else, information
about the amount of work performed by Al-Saraff himself and
about attorney billing rates, which the trial court considered along
with its own review of the record and general experience regarding
the time reasonably necessary to complete various litigation tasks.
We can find no abuse of discretion in the court’s having done so,
even if other, more direct factual bases may have provided a
stronger foundation for the fee award. (See Gouskos v. Aptos
Village Garage, Inc. (2001) 94 Cal. App. 4th 754, 762, quoting People
v. Preyer (1985) 164 Cal. App. 3d 568, 573–574 [“ ‘ “[a]n appellate
tribunal is neither authorized nor warranted in substituting its
judgment for the judgment of the trial judge” ’ ” in reviewing for an
abuse of discretion].)

      B.    Reasonableness of the Fee Award
      San Vicente next argues that the fees awarded Trammell
were “facially unreasonable.” (Boldface and capitalization omitted.)
The parties disagree as to whether California or Delaware law
should govern the reasonableness issue. We need not decide the
choice of law issue, as the two jurisdictions’ laws are in accord
regarding how to determine reasonableness. Namely, both states’
laws identify the same primary factors for a court to consider in
determining a reasonable amount of attorney fees: the nature and



                                 12
difficulty of the litigation, the time and skill required and employed,
the qualifications of the attorneys, the results obtained, and the
market rate for similar legal services in the relevant geographic
area. (See, e.g., Clejan, supra, 5 Cal.App.3d at p. 241; ASB Alleg.
Real Est. v. Scion Breckenridge (Del.Ch. 2012) 50 A.3d 434, 445–446
(ASB Alleg.), revd. on other grounds in Scion Breckenridge v. ASB
Allegiance (Del. 2013) 68 A.3d 665, 684–688.)4

      4 Specifically, “the major factors to be considered in
determining the reasonableness of attorneys’ fees” (Clejan, supra,
5 Cal.App.3d at p. 241) in California have been summarized as
“ ‘the nature of the litigation, its difficulty, the amount involved,
the skill required and the skill employed in handling the litigation,
the attention given, the success of the attorney’s efforts, his
learning, his age, and his experience in the particular type of
work demanded [citation]; the intricacies and importance of the
litigation, the labor and the necessity for skilled legal training and
ability in trying the cause, and the time consumed.’ ” (Ibid., quoting
Berry v. Chaplin (1946) 74 Cal. App. 2d 669, 679.) Similarly, under
Delaware law, “ ‘[t]o assess a fee’s reasonableness, case law directs
a judge to consider the factors set forth in the Delaware Lawyers’
Rules of Professional Conduct’ ” (ASB Alleg., supra, 50 A.3d at
p. 445, quoting Mahani v. EDIX Media Group, Inc. (Del. 2007) 935
A.2d 242, 245–246), which are: (1) “the time and labor required,
the novelty and difficulty of the questions involved, and the skill
requisite to perform the legal service properly”; (2) “the likelihood,
if apparent to the client, that the acceptance of the particular
employment will preclude other employment by the lawyer”; (3) “the
fee customarily charged in the locality for similar legal services”;
(4) “the amount involved and the results obtained”; (5) “the time
limitations imposed by the client or by the circumstances”; (6) “the
nature and length of the professional relationship with the client”
(ASB Alleg., supra, at pp. 445–446); and (7) “ ‘whether the number
of hours devoted to litigation was excessive, redundant, duplicative
or otherwise unnecessary.’ ” (Id. at p. 446, quoting Mahani v. EDIX
Media Group, Inc., supra, at pp. 247–248.)



                                  13
       The trial court could have logically concluded that all
of these factors support the reasonableness of the fee amount
ultimately awarded. San Vicente argues to the contrary, based
in part on its characterization of the litigation as involving only
straightforward legal issues and “no trial to speak of.” Even
if the merits of the dispute required only a “plain-language
interpretation of the [o]perating [a]greement and amendments
thereto,” however, this would not necessarily mean that litigating
the case was simple or easy. The strategic approach taken by
opposing counsel may expand the work needed to respond to
otherwise straightforward legal issues. (See, e.g., In re Marriage of
Drake (1997) 53 Cal. App. 4th 1139, 1167 [“in determining whether
to award attorney fees to one party, the court may also consider
the other party’s trial tactics”]; In re Marriage of Dick (1993)
15 Cal. App. 4th 144, 168 [affirming attorney fees award based
on the case’s “stunning complexity, occasioned, for the most
part, by husband’s intransigence”]; Danenberg v. Fitracks, Inc.
(Del.Ch. 2012) 58 A.3d 991, 1000 (Danenberg) [awarding higher
than usual fees on party’s “serial reversals of position and general
intransigence”].)
       Here, the record does not suggest that the legal work this
litigation required was minimal or simple, and it certainly does not
support that the trial court abused its discretion by concluding
otherwise. The record reflects an extensively litigated dispute over
a long period of time, including voluminous pretrial motion practice
and a lengthy discovery dispute. The record does not suggest (nor
does San Vicente argue) that this was the result of Trammell’s
litigation tactics; to the contrary, the record suggests that much
of the pretrial motion work was necessitated by San Vicente’s
fighting the court’s summary adjudication rulings on numerous
fronts for almost three years. As such, the court was well within




                                 14
its discretion to conclude that the case required many hours of
work by Trammell’s attorneys, and to further conclude that the
large number of hours for which Trammell requested fees was
reasonable.
       San Vicente also contrasts the “shocking” seven-figure
amount of the fee award—over $2.1 million—with the $299,935
San Vicente represents it incurred in attorney fees over the life
of the matter. This juxtaposition of the two parties’ attorney
fees does not speak to the reasonableness of those fees, however,
because San Vicente has not identified any reason why either the
hourly rates of the two firms or the amount of time each spent
on the litigation should be comparable. Nor do we agree with the
underlying premise of San Vicente’s argument that parties to a
lawsuit necessarily spend a comparable amount of time working
on the matter. As a matter of common sense, this is not necessarily
true. For example, the scope of work needed to respond to discovery
requests is in part a function of the extent and nature of the
responding party’s records and record-keeping practices; what may
be a simple discovery response for one party may require extensive
work for another. Moreover, it is within the discretion of the trial
judge to determine whether the amount of work performed was
reasonably necessary, and the judge may rely on an attorney’s
declaration to this effect in exercising that discretion. (See Syers,
supra, 226 Cal.App.4th at pp. 698–699 [court’s acceptance of
defense counsel’s computation of hours reasonably spent on case
not an abuse of discretion]; see also Christian Research Institute,
supra, 165 Cal.App.4th at p. 1321 [“court tabulates the attorney
fee touchstone, or lodestar, by multiplying the number of hours
reasonably expended by the reasonable hourly rate prevailing
in the community for similar work”]; ASB Alleg., supra, 50 A.3d
at p. 446 [“A party seeking fees carries its burden to justify the




                                 15
services performed by showing that they were ‘thought prudent
and appropriate in the good faith professional judgment of
competent counsel.’ [Citation.] ‘For a [c]ourt to second-guess,
on a hindsight basis, an attorney’s judgment . . . is hazardous
and should whenever possible be avoided.’ [Citation.]”].) Because
San Vicente merely points to the disparity between the two parties’
fee amounts without also identifying any basis for the conclusion
that the parties should have expended the same or a similar
amount of effort, the juxtaposition of the two fee amounts does not
suggest the trial court abused its discretion.
       As to San Vicente’s argument that the fees were excessive
because six different attorneys worked on the case over the course
of five years, this argument is supported neither by the record,
nor the realities of litigating a case for half a decade. Three of
the six attorneys were associates who never worked on the case at
the same time. The time demands of litigation ebb and flow, and
attorneys are involved in multiple matters at once; the confluence
of these two realities may lead to temporary changes in a legal
staffing roster. Such changes do not suggest duplicative work
or overstaffing. San Vicente’s only argument to the contrary is
a claim, unsupported by legal authority or record citation, that
six attorneys are too many for this case. The court did not abuse
its discretion by finding this argument unpersuasive.
       Finally, San Vicente argues the trial court could not have
properly concluded the fee request was reasonable, because
Trammel provided insufficiently detailed documentation supporting
its fee request, and this lack of detail “prevented any critical
analysis.” This is simply a rephrasing of San Vicente’s evidentiary
support argument, and fails for the same reasons that argument
fails. Namely, “ ‘[b]ecause time records are not required under
California law . . . , there is no required level of detail that counsel




                                  16
must achieve’ ” in supporting the reasonableness of its fee request.
(Syers, supra, 226 Cal.App.4th at pp. 699, quoting Pearl, Cal.
Attorney Fee Awards (Cont.Ed.Bar 3d ed. 2014 supp.) § 9.84,
p. 9-71.) Nor would we reach a different result, were we to apply
Delaware law, under which a party seeking fees may likewise rely
solely on “ ‘a good faith estimate’ of the fees and expenses that the
party contends should be approved.” (Danenberg, supra, 58 A.3d
at p. 995, quoting Fasciana v. Electronic Data Systems Corp.
(Del.Ch. 2003) 829 A.2d 160, 177; Del. Chancery Ct. Rules, rule 88
[requiring affidavit or letter “itemizing (1) the amount which has
been received, or will be received, . . . and (2) the expenses incurred
and services rendered”].) Delaware law, like California law,
leaves the level of detail required in such submissions within the
discretion of the trial court. (Danenberg, supra, 58 A.3d at p. 995.)
Exercising this discretion and “[d]etermining the reasonableness
of amounts sought ‘does not require that [a] [c]ourt examine
individually each time entry and disbursement,’ ” because
“[d]iscussing specific invoices typically ‘would neither be useful nor
practicable.’ ” (Id. at p. 997, quoting Weichert Co. of Pennsylvania v.
Young (Del.Ch. May 1, 2008, Civ. A. No. 2223-VCL) 2008 WL
1914309 at p. *2.)
       Finally, the multi-million dollar amount of the fee award
alone does not, as San Vicente implies, change the level of or type
of support needed to establish reasonableness. San Vicente’s
naked contention that the declaration “was simply not enough
to support the seven-figure fee claim” ignores the trial court’s
reliance on its review of the record and its own experience, and
in any event does not alone establish the award was “manifestly
excessive in the circumstances” (Bonta, supra, 97 Cal. App. 4th
17
at p. 782). The record suggests that, far from blindly granting
a massive fee request without proper support, the trial court
considered the record and the details in the Al-Saraff declaration,
based on which it reduced the fee amount awarded in the ways
it deemed appropriate. The court did not abuse its discretion.

                          DISPOSITION
     The order is affirmed. Respondents are awarded their costs
on appeal.
     NOT TO BE PUBLISHED.




                                          ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  BENDIX, J.




                                 18